Name: Decision No 1/95 of the EC-San Marino Cooperation Committee of 6 October 1995 amending the list of customs offices referred to in Article 7 (1) (a) of the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino
 Type: Decision
 Subject Matter: Europe;  European construction;  tariff policy
 Date Published: 1995-10-26

 Avis juridique important|21995D1026(01)Decision No 1/95 of the EC-San Marino Cooperation Committee of 6 October 1995 amending the list of customs offices referred to in Article 7 (1) (a) of the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino Official Journal L 256 , 26/10/1995 P. 0055 - 0056DECISION No 1/95 OF THE EC-SAN MARINO COOPERATION COMMITTEE of 6 October 1995 amending the list of customs offices referred to in Article 7 (1) (a) of the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino (95/433/EC)THE COOPERATION COMMITTEE, Having regard to the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino (1), signed on 27 November 1992, and in particular Article 7 thereof, Whereas under paragraph 1 (a) of the said Article, customs clearance formalities, and in particular release for free circulation of products sent from third countries to San Marino, should be carried out by the Community customs offices listed in the Annex to the Agreement; Whereas under paragraph 3 (a) of the said Article, the Cooperation Committee is entitled to amend the list of customs offices; Whereas, in order to facilitate customs clearance of goods from third countries, the Republic of San Marino has asked for further customs offices to be added to those appearing in the said Annex; Whereas this increase corresponds to the objective requirements of economic development by facilitating trade between the Republic of San Marino and third countries, HAS DECIDED AS FOLLOWS: Article 1 The list annexed to the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino shall be replaced by the following: >TABLE> Article 2 Customs clearance operations concerning export may be carried out at all Italian customs offices, with the exception of formalities: - carried out under economic customs arrangements, - concerning the export of arms, works of art, precursor products and so-called dual-use products, which must be carried out at the offices and sections listed in Article 1. Article 3 This Decision shall enter into force on the first day of the month following its adoption by the Cooperation Committee. Done at San Marino, 6 October 1995. For the Cooperation Committee The Chairman Pietro GIACOMINI